NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas             956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                        February 4, 2015

      Hon. Fela B. Olivarez                       Hon. Juan Ramon Partida
      Law Office of Fela B. Olivarez              Judge, 275th District Court
      P.O. Box 3538                               100 N Closner Blvd., 2nd Floor
      Pharr, TX 78502                             Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Hon. Harold Kenneth Tummel                  Hon. Marcel C. Notzon III
      Tummel & Casso                              The Notzon Law Firm
      4430 S. McColl Rd                           415 Shiloh Drive, Suite B
      Edinburg, TX 78539                          Laredo, TX 78045
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00166-CV
      Tr.Ct.No. C-2559-12-E
      Style:    Jose Marcos Montalvo, Individually and Marcos Montalvo d/b/a Montalvo
                Roofing & Construction v. Adolfo Vela, Individually and Adolfo Vela d/b/a
                Adelco Enterprises


             Enclosed please find copy of an order issued by this Court on this date. The
      appellant’s motion to disqualify opposing counsel is this date CARRIED with the case.

                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Laura Hinojosa, Hidalgo County District Clerk

             Ms. Dahlia Robledo, Court Reporter